Title: To George Washington from George Bush, 5 May 1789
From: Bush, George
To: Washington, George



Sir
New York May 5th 1789

In answer to the questions you were pleased to put to me this day, I take the liberty to trouble you with the following detail.
I was born in the Delaware State, my Father still lives there, & I have resided there ever since the dissolution of the Army. I served an Apprenticeship of four Years to a Merchant in Philadelphia, at the expiration of which in 1776 I was appointed a Liut. in the Troops of Delaware. In 1777 I was promoted to the Command of a Company in one of the 16. Regts Commanded by Coll Hartley, this as you well know was blended with Coll Pattons & formed the 11th Penna. Regt under the command of Coll Hubley.
To this Account I shall only add, as you are in general acquainted with my connexions & circumstances; that I am a Citizen of Delaware & that my health is much impaired. The Ports

of Wilmington & New Castle, being of most importance, were by an Act of the Legislature made free to all vessels, of course there was no such Officer as Collector in the State, only a Naval Officer, he lived at New Castle, tho’ Wilmington had eight or Ten Sea Vessels belonging to it & New Castle not more than One. Wilmington had also a great number of consignments from the British Islands; a Deputy resided at that Port, who entered and gave permits at the rate of from two to four Dollars each.
I made a calculation before I left Wilmington, which shews that in two weeks at 15 Cents on the spirits, that was consign’d in British Vessels to that Port would have produced Fifteen Hundred Pounds.
The Naval Officer at New Castle has at this time five or six offices of profit under the Goverment. I have the honor to be Sir Your Obedt & Oblig’d Servant

Geo. Bush

